--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5.14
 
EXECUTION VERSION
 
THIRTEENTH AMENDMENT TO CREDIT AGREEMENT


THIS THIRTEENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is executed as
of August 7, 2014 (the “Signature Date”), and dated to be effective as of July
31, 2014 (the “Effective Date”), by and among TWINLAB CORPORATION, a Delaware
corporation (“Borrower”), IDEA SPHERE INC., a Michigan corporation (“Parent”),
and FIFTH THIRD BANK, an Ohio banking corporation and successor by merger to
Fifth Third Bank, a Michigan banking corporation (“Lender”), is as follows:


Preliminary Statements


A.           Borrower, Parent and Lender are parties to a Credit Agreement dated
as of January 7, 2008, as amended by the First Amendment to Credit Agreement and
Amendment to Loan Documents dated as of December 2, 2008, the Second Amendment
to Credit Agreement dated to be effective as of January 2, 2009, the Third
Amendment to Credit Agreement dated to be effective as of May 8, 2009, the
Forbearance and Reaffirmation Agreement and Amendment to Loan Documents dated to
be effective as of September 8, 2009, the First Amendment to Forbearance and
Reaffirmation Agreement and Amendment to Loan Documents dated to be effective as
of November 8, 2009, the Fourth Amendment to Credit Agreement dated to be
effective as of March 8, 2010, the Fifth Amendment to Credit Agreement dated to
be effective as of December 31, 2010, the Sixth Amendment to Credit Agreement
dated to be effective as of June 8, 2011, the Seventh Amendment to Credit
Agreement dated to be effective as of September 8, 2011, the Eighth Amendment to
Credit Agreement dated to be effective as of December 23, 2011, the Ninth
Amendment to Credit Agreement dated to be effective as of September 30, 2012,
the Tenth Amendment to Credit Agreement dated to be effective as of November 1,
2013, the Eleventh Amendment to Credit Agreement dated to be effective as of
January 5, 2014, and the Twelfth Amendment to Credit Agreement dated to be
effective as of July 7, 2014 (such Credit Agreement, as heretofore amended,
being the “Credit Agreement”).  Capitalized terms which are used, but not
defined, in this Amendment will have the meanings given to them in the Credit
Agreement.


B.           The Loan Parties have requested that Lender: (i) consent to the TCC
Merger (as defined below), (ii) consent to the Debt Transfer (as defined below)
and (iii) make certain other amendments to the Credit Agreement and certain
other Loan Documents, all as more specifically set forth herein.  Lender is
willing to consent to such requests and amend the Credit Agreement and the other
Loan Documents, as applicable, to reflect such modifications, all on the terms,
and subject to the conditions, of this Amendment.


Statement of Agreement


In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, Lender, Parent and
Borrower hereby agree as follows:

 
1

--------------------------------------------------------------------------------

 



1. Amendment.


1.1           Section 1.1 of the Credit Agreement is hereby amended by the
addition of the following new definitions, in their proper alphabetical orders,
to provide in their respective entireties as follows:


“Debt Transfer” means, collectively, the assumption by Little Harbor of the
following Indebtedness owing by Borrower and/or Parent, as applicable, effective
on or about the Thirteenth Amendment Effective Date: (i) certain of the
Owner/Affiliate Subordinated Debt owing to William W. Nicholson and/or David L.
Van Andel, (ii) all of the Owner/Affiliate Subordinated Debt owing to JVA
Enterprises Capital, LLC, (iii) all of the Indebtedness owing to Alticor under
the Alticor Note, (iv) all of the LaSalle Debt, and (v) all of the Indebtedness
owing to SOFISCO Nominees Limited.


“Great Harbor” means Great Harbor Capital, LLC, a Delaware limited liability
company.
 
“Little Harbor” means Little Harbor, LLC, a Nevada limited liability company.
 
“Little Harbor Debt Repayment Agreement” means that certain Debt Repayment
Agreement dated to be effective as of August 1, 2014 by and between Parent and
Little Harbor.
 
“Little Harbor Subordination Agreement” means the Subordination Agreement
between Little Harbor and Lender dated to be effective as of the Thirteenth
Amendment Effective Date, among other things, subordinating the Little Harbor
Subordinated Debt to the Obligations.
 
“Little Harbor Subordinated Debt” means, collectively, (a) the Indebtedness
evidenced by the Little Harbor Debt Repayment Agreement; and (b) all other
Subordinated Obligations (as defined in the Little Harbor Subordination
Agreement), all as exists as of the Thirteenth Amendment Effective Date or may,
after the Thirteenth Amendment Effective Date, be renewed, extended,
consolidated, adjusted or increased subject to Section 5.2 and any Refinancing
Debt with respect thereto.
 
“Little Harbor Subordinated Debt Default” means any of the following (or any
combination of the following): (a) the occurrence and continuance of a default
or breach by Parent, Borrower and/or, as applicable, any other Loan Party of or
under any of the Little Harbor Subordinated Debt Documents, after the lapse of
any applicable notice and cure periods, that would permit Little Harbor to
accelerate the maturity of the Little Harbor Subordinated Debt or (b) any
acceleration of any of the Little Harbor Subordinated Debt.
 

 
2

--------------------------------------------------------------------------------

 



 
“Little Harbor Subordinated Debt Documents” means, collectively, (a) the Little
Harbor Debt Repayment Agreement, (b) the other Subordinated Obligations
Documents (as defined in the Little Harbor Subordination Agreement), and (c) any
other document, instrument or agreement evidencing the Little Harbor
Subordinated Debt, as any or all of the foregoing documents, instruments, and
agreements are in effect as of the Thirteenth Amendment Effective Date or,
subject to Section 5.2, as at any time after the Thirteenth Amendment Effective
Date are amended, modified, supplemented, restated, renewed, extended, or
otherwise changed and any documents, instruments, or agreements given, subject
to Section 5.2, in substitution of any of them (including in connection with any
Refinancing Debt with respect thereto).
 
“TCC” means Twinlab Consolidation Corporation, a Delaware corporation.
 
“TCC Guaranty” means the Guaranty dated as of the Thirteenth Amendment Signature
Date, between TCC and Lender.
 
“TCC Investment Group” means each of, and collectively, (a) Thomas Tolworthy and
(b) David L. Van Andel, either directly or indirectly through one or both of
Little Harbor and Great Harbor.
 
“TCC Merger” means the merger of Parent and TCC Merger Sub pursuant to the TCC
Merger Agreement, the result of which Parent shall be the surviving corporation
and TCC shall own 100% of the outstanding Ownership Interests of Parent.
 
“TCC Merger Agreement” means, collectively, the Agreement and Plan of Merger and
the Certificate of Merger, in each case dated as of the Thirteenth Amendment
Signature Date with regard to the TCC Merger.
 
“TCC Merger Sub” means TCC Merger Company, Inc., a Michigan corporation.
 
“TCC Security Agreement” means the Security Agreement dated as of the Thirteenth
Amendment Signature Date, between TCC and Lender.
 
“Thirteenth Amendment” means the Thirteenth Amendment to Credit Agreement, dated
to be effective as of the Thirteenth Amendment Effective Date, among Borrower,
Parent and Lender.
 
“Thirteenth Amendment Effective Date” means July 31, 2014.
 

 
3

--------------------------------------------------------------------------------

 



 
“Thirteenth Amendment Signature Date” means the “Signature Date” as defined in
the Thirteenth Amendment.
 
1.2           The following definitions in Section 1.1 of the Credit Agreement
are hereby amended in their respective entireties by substituting the following
in their respective places:
 
“Change of Control” means any of the following (or any combination of the
following) whether arising from any single transaction or event or any series of
transactions or events (whether as the most recent transaction in a series of
transactions or otherwise) which, individually or in the aggregate, results in:
 
(a)           a change in the ownership of Parent, such that TCC fails to: (i)
own legally and beneficially, free and clear of any Liens (except in favor of
Lender), 100%, on a fully diluted basis, of the outstanding Ownership Interests
of Parent or (ii) have the power to direct or cause the direction of the
management and policies of Parent;


(b)           a change in the ownership of Borrower, such that Parent fails to:
(i) own legally and beneficially, free and clear of any Liens (except in favor
of Lender), 100%, on a fully diluted basis, of the outstanding Ownership
Interests of Borrower or (ii) have the power to direct or cause the direction of
the management and policies of Borrower;


(c)           during any period of 24 consecutive months (“Measurement Period”),
the Approved Directors cease for any reason to constitute at least a majority of
the Board of Directors of Parent.  “Approved Directors” means individuals, who
at the beginning of the Measurement Period constitute the Board of Directors of
Parent, together with any new director elected during the Measurement Period
whose election by the Board of Directors, or whose nomination for election by
Parent’s shareholders, was approved by a vote of at least two thirds (2/3) of
the directors then in office;


(d)           (i) the Board of Directors of Borrower ceasing to be composed of
individuals who are appointed by Parent or (ii) the Board of Directors of Parent
ceasing to be composed of individuals who are appointed by TCC;


(e)           Thomas Tolworthy or an Approved Successor (as defined below)
ceases, for any reason, to serve as the chief executive officer of Borrower and
Parent actively involved in Borrower’s and Parent’s management.  For purposes of
the foregoing, an “Approved Successor” is the chief executive officer of
Borrower and Parent elected by the Board of Directors of Borrower and Parent not
more than 90 days after Thomas Tolworthy or any Approved Successor ceases to
serve as the chief executive officer of Borrower and Parent and who is
reasonably acceptable to Lender;

 
4

--------------------------------------------------------------------------------

 



(f)           a change in the ownership of TCC, such that the TCC Investment
Group fails to, collectively: (i) own legally and beneficially, on terms
acceptable to Lender in its good faith discretion, at least 50.1%, on a fully
diluted basis, of the outstanding Ownership Interests of TCC or (ii) have the
power to direct or cause the direction of the management and policies of TCC; or


(g)           a change in the ownership of TCC, such that David L. Van Andel
(either directly or indirectly through one or both of Little Harbor and Great
Harbor) fails to own legally and beneficially, on terms acceptable to Lender in
its good faith discretion, at least 20%, on a fully diluted basis, of the
outstanding Ownership Interests of TCC.


“Fixed Charges” means, for the applicable Test Period, the total (without
duplication), in Dollars, of (all as determined on a consolidated basis in
accordance with GAAP): (a) the principal amount of Loan Parties’ consolidated
long-term debt and obligations, in each case, paid during the applicable Test
Period (including all payments made under the Little Harbor Subordinated Debt
Documents; provided that nothing herein shall be deemed to allow any such
payments unless expressly permitted under the other provisions of the Loan
Documents); (b) the principal portion of Loan Parties’ aggregate consolidated
Capitalized Lease Obligations paid during the applicable Test Period; (c) Loan
Parties’ aggregate consolidated cash payments of interest during the applicable
Test Period (including, as applicable, interest paid on the Obligations, the
Fifth Third Shareholder Loans, the Alticor Note, the Owner/Affiliate
Subordinated Debt, the LaSalle Debt, the Capitalized Lease Obligations, and any
other Indebtedness for the applicable Test Period); (d) Loan Parties’ aggregate
consolidated cash payments of income and franchise taxes during such Test Period
(whether or not in the form of Tax Distributions); and (e) all dividends and
distributions paid by Parent to its shareholders for such Test Period (including
each Permitted Preferred Cash Dividend Payment) (provided that nothing herein
shall be deemed to allow any such dividends and distributions unless expressly
permitted under Section 5.6).  For the avoidance of any doubt, “Fixed Charges”
shall be determined exclusive of any principal and/or interest payments on the
Fifth Third Shareholder Loans made by Persons other than Borrower after the
Effective Date (as defined in the Eighth Amendment).


“Funded Indebtedness” means, as of any date of determination, the principal
portion of all Indebtedness (without duplication) of Loan Parties on a
consolidated basis: (a) in respect of any borrowed money (including the
Obligations and excluding the Owner/Affiliate Subordinated Debt, the
Indebtedness evidenced by the Alticor Note, the LaSalle Debt, the Fifth Third
Shareholder Loans, and the Little Harbor Subordinated Debt, as applicable); (b)
evidenced by any loan or credit agreement, promissory note, debenture, bond, or
other similar written obligation to pay money (including the Loan Documents and
excluding the Owner/Affiliate Subordinated Debt Documents, the Alticor Note, the
Fifth Third Shareholder Loans Documents, the LaSalle Debt Documents, and the
Little Harbor Subordinated Debt Documents, as applicable); (c) under any
Capitalized Lease, Synthetic Lease or any form of off-balance sheet financing;
(d) for the deferred and unpaid purchase price of any Property or business or
any services (other than trade accounts and accrued liabilities payable incurred
in the ordinary course of business and constituting current liabilities not more
than ninety (90) days in arrears measured from the date of billing or accrual),
all as determined in accordance with GAAP; and (e) any guaranty or endorsement
of, or responsibility for any Indebtedness of the types described in this
definition.

 
5

--------------------------------------------------------------------------------

 





“Indebtedness” means all of a Person’s indebtedness, obligations, and
liabilities to any other Person, including: (a) in respect of Loan Parties, as
applicable, the Obligations (including any and all Rate Management Obligations),
the Owner/Affiliate Subordinated Debt, the Alticor Note, the LaSalle Debt, and
the Little Harbor Subordinated Debt, (b) all Guaranty Obligations, and (c) all
other debts, claims and indebtedness, contingent, fixed or otherwise,
heretofore, now and from time to time hereafter owing, due or payable, however
evidenced, created, incurred, acquired or owing and however arising, whether
under written or oral agreement, operation of law, or otherwise, to the extent
the foregoing would be classified as a liability on a Person’s balance sheet in
accordance with GAAP.


“Loan Documents” means, collectively, this Agreement, the Notes, the Individual
Guaranties, the Loan Party Guaranty, the Security Documents, the Capital
Contribution Agreement, the Owner/Affiliate Subordination Agreements, the Little
Harbor Subordination Agreement, each Rate Management Agreement between Borrower
and Lender or any Affiliate of Lender, the Letter of Credit Documents, and every
other document or agreement executed by any Person evidencing, governing,
guarantying or securing any of the Obligations, and “Loan Document” means any
one of the Loan Documents, and as now in effect or as at any time after the date
of this Agreement amended, modified, supplemented, restated, or otherwise
changed and any substitute or replacement agreements, instruments, or documents
accepted by Lender or, as applicable, an Affiliate of Lender.


“Loan Party” and “Loan Parties” mean, respectively, each of Borrower; Parent;
TCC; Health Letter, Inc., a Michigan corporation (“Health Letter”); Health
Med, Inc., a Michigan corporation (“Health Med”); ISI Brands Inc., a Michigan
corporation (“ISI Brands”); Med Letter, Inc., a Michigan corporation (“Med
Letter”); Natural2U LLC, a Michigan limited liability company (“Natural2U”);
Natural Pet Nutrition, L.L.C., a Delaware limited liability company (“Natural
Pet Nutrition”); PE Group, LLC, a Delaware limited liability company (“PE
Group”); Planet Earth Ventures, LLC, a Michigan limited liability company
(“Planet Earth”); REBUS, LLC, a Delaware limited liability company (“Rebus”);
701 Corporation, a Michigan corporation (“701 Corporation”); and TGI Organic,
LLC, a Michigan limited liability company (“TGI Organic”), and, collectively,
Borrower, Parent, TCC, Health Letter, Health Med, ISI Brands, Med Letter,
Natural2U, Natural Pet Nutrition, PE Group, Planet Earth, Rebus, 701
Corporation, and TGI Organic. Without limiting the generality of the foregoing
and for the avoidance of doubt, the Joint Ventures are not Loan Parties.

 
6

--------------------------------------------------------------------------------

 



“Loan Party Guaranty” means each of, and collectively, (a) the Guaranty dated as
of January 7, 2008 made by the Non-Borrower Loan Parties (other than TCC) in
favor of Lender and Lender’s Affiliates with respect to all of the Obligations
and (b) the TCC Guaranty.


“Loan Party Security Agreement” means each of, and collectively, (a) the
Security Agreement dated as of the date of this Agreement between the
Non-Borrower Loan Parties (other than TCC) and Lender and (b) the TCC Security
Agreement.


“Refinance” means, in respect of any Funded Indebtedness, the Owner/Affiliate
Subordinated Debt, and the Little Harbor Subordinated Debt, to refinance,
extend, renew, defease, amend, modify, supplement, restructure, replace, refund
or repay (in full), or to issue other Indebtedness in exchange or replacement
for, such Indebtedness in whole or in part.  “Refinanced” and “Refinancing”
shall have correlative meanings.
 
“Refinancing Debt” means, as to any Funded Indebtedness, the Owner/Affiliate
Subordinated Debt, and the Little Harbor Subordinated Debt, the Refinance of
such Indebtedness, provided that the following conditions (together with any
other conditions set forth in any other Loan Documents) are satisfied:
 
(a)           the weighted average life to maturity of such Refinancing Debt
shall be greater than or equal to the weighted average life to maturity of the
Indebtedness being Refinanced;
 
(b)           the principal amount of such Refinancing Debt shall be less than
or equal to the sum of the principal amount then outstanding of, plus accrued
and unpaid interest on and financing fees related to, the Indebtedness being
Refinanced;
 
(c)           the respective obligor or obligors shall be the same on the
Refinancing Debt as on the Indebtedness being Refinanced;
 
(d)           the priority of payment of such Refinancing Debt shall be the same
as or lower than the ranking of the Indebtedness being Refinanced, including the
execution of a subordination agreement with Lender, on no less favorable terms
to Lender, than exists under any subordination agreement that is applicable to
the Indebtedness being Refinanced; provided, however, that any Refinancing of
the Alticor Note shall be on terms and conditions acceptable to Lender in its
discretion;
 

 
7

--------------------------------------------------------------------------------

 

(e)           the security, if any, for the Refinancing Debt shall be the same
as that for the Indebtedness being Refinanced (except to the extent that less
security is granted to holders of the Refinancing Debt);
 
(f)           the terms of such Refinancing Debt (including covenants, events of
default and remedies) are no less favorable, when taken as a whole, to Loan
Parties than the terms of this Agreement at the time such Indebtedness is being
Refinanced; and
 
(g)           Loan Parties are in compliance with the Financial Covenants, on a
pro forma basis, after giving effect to the incurrence of such Refinancing Debt
and the scheduled repayment of the Indebtedness being Refinanced.  To determine
whether there is pro forma compliance with the Financial Covenants, Parent will,
on a pro forma basis, provide a worksheet to Lender at least 10 days before
incurring such Refinancing Debt, which (i) restates the Financial Statements
received by Lender for the Fiscal Quarter or the Fiscal Year, as applicable,
ended most closely before the date such Refinancing Debt is proposed to be
incurred as if the proposed Refinancing Debt had been made, and the Indebtedness
had been Refinanced, at the beginning of the applicable Test Period and (ii)
calculates, as applicable, the Fixed Charge Coverage Ratio under Section 5.10,
and the Senior Funded Indebtedness to EBITDA Ratio under Section 5.11, in each
case taking into account such proposed Refinancing Debt as if the proposed
Refinancing Debt had been made, and the Indebtedness had been refinanced, at the
beginning of the applicable Test Period.
 
1.3           Section 5.1(a) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(a)           Indebtedness for borrowed money other than: (i) the Obligations;
(ii) the Owner/Affiliate Subordinated Debt existing as of the Thirteenth
Amendment Effective Date; (iii) the Little Harbor Subordinated Debt existing as
of the Thirteenth Amendment Effective Date; (iv) Permitted Purchase Money
Indebtedness; (v) such Rate Management Obligations and credit card Obligations
owing to Lender or its Affiliates pursuant to such terms and conditions as
agreed to by Lender and Borrower; (vi) additional unsecured loans or advances
from one or more Owner/Affiliate Subordinated Creditors constituting
Owner/Affiliate Subordinated Debt so long as (A) such Indebtedness is subject to
an Owner/Affiliate Subordination Agreement, (B) the incurrence of such
Indebtedness does not create an Event of Default and (C) the terms and
conditions applicable to such Indebtedness (including maturity date, interest
rate and amortization) are acceptable to Lender in its discretion; (vii)
Indebtedness listed on Schedule 5.1; and (viii) other Indebtedness for borrowed
money not otherwise authorized by this Section 5.1 that has been specifically
approved in writing by Lender;

 
8

--------------------------------------------------------------------------------

 



1.4           Section 5.2(b) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(b)           No Loan Party will: (i) make any payment (including any principal,
premium, interest, fee or charge) with respect to (A) any of the Owner/Affiliate
Subordinated Debt except to the extent, and in the manner, expressly permitted
by the applicable Owner/Affiliate Subordination Agreement or (B) any of the
Little Harbor Subordinated Debt except to the extent, and in the manner,
expressly permitted by the Little Harbor Subordination Agreement; or (ii)
repurchase, redeem, defease, acquire or reacquire for value any of the
Owner/Affiliate Subordinated Debt or Little Harbor Subordinated Debt.


1.5           Section 5.2(d) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(d)           No Loan Party will seek, agree to or permit, directly or
indirectly, the amendment, waiver or other change to: (i) any of the terms of
payment (including, principal, interest or premium provisions) of or applicable
to, or the provisions governing the priority of or security for the payment and
performance of the obligations under or applicable to, or acceleration,
termination, financial or negative covenant, or default provisions of or
applicable to, any of the Owner/Affiliate Subordinated Debt Documents or the
Little Harbor Subordinated Debt Documents, (ii) increase the total amount of
Indebtedness owing to (A) Little Harbor from that which exists on the Thirteenth
Amendment Effective Date unless in compliance with Section 5.1 or (B) any
Owner/Affiliate Subordinated Creditor from that which exists on the Thirteenth
Amendment Effective Date unless in compliance with Section 5.1, or (iii) any
other material term of or applicable to any of the Owner/Affiliate Subordinated
Debt Documents or the Little Harbor Subordinated Debt Documents.  For purposes
of this Section 5.2(d), “material” means any modification, waiver, or amendment
of any of the Owner/Affiliate Subordinated Debt Documents or Little Harbor
Subordinated Debt Documents which, in the judgment of Lender exercised in good
faith, would (1) adversely affect any of Lender’s rights or remedies under the
Loan Documents or Lender’s security interest in or other Lien on the Loan
Collateral (including the priority of Lender’s interests) or (2) create or
result in an Event of Default.


1.6           Sections 6.1(f) and 6.1(w) of the Credit Agreement are hereby
amended in their entirety by substituting the following in their respective
places:

 
9

--------------------------------------------------------------------------------

 



(f)           (i)  There occurs an Owner/Affiliate Subordinated Debt Default
which has not been waived in writing by the Owner/Affiliate Subordinated
Creditors except to the extent the remedies thereunder are stayed under the
applicable Owner/Affiliate Subordination Agreement; (ii) There occurs a Little
Harbor Subordinated Debt Default which has not been waived in writing by Little
Harbor except to the extent the remedies thereunder are stayed under the Little
Harbor Subordination Agreement; (iii) A Loan Party defaults under the terms of
any of the A/P Trade Payable Agreements, and such default gives the applicable
A/P Trade Payable Creditor the right to accelerate the Indebtedness which is the
subject of such A/P Trade Payable Agreement, and such default is not cured
within any applicable cure period, if any, set forth in such A/P Trade Payable
Agreement, or if no such cure period is set forth, within 3 Business Days; or
(iv) A Loan Party defaults under the terms of any other Indebtedness for
borrowed money or lease that, individually or in the aggregate (when added to
all other Indebtedness, if any, of any one or more Loan Party then in default),
involves Indebtedness for borrowed money or lease payments in excess of
$1,000,000 and such default gives any creditor or lessor the right to accelerate
the maturity of any such Indebtedness for borrowed money or lease payments and
such default is not cured within any applicable cure period; or


           *           *           *           *           *           *           *


(w)           (i) any Owner/Affiliate Subordination Agreement is terminated or
ceases, for any reason, to be in full force and effect (other than as agreed in
writing by Lender or in accordance with its express terms), (ii) any of the
Owner/Affiliate Subordinated Creditors denies in writing its, his or her
obligations under the applicable Owner/Affiliate Subordination Agreement or
attempts to limit or terminate or revoke its, his or her obligations under the
applicable Owner/Affiliate Subordination Agreement, (iii) the Little Harbor
Subordination Agreement is terminated or ceases, for any reason, to be in full
force and effect (other than as agreed in writing by Lender or in accordance
with its express terms), or (iv) Little Harbor denies in writing its obligations
under the Little Harbor Subordination Agreement or attempts to limit or
terminate or revoke its obligations under the Little Harbor Subordination
Agreement.


2.           Consent to TCC Merger and Debt Transfer.  Borrower and Parent have
requested that Lender consent to the TCC Merger and the Debt Transfer.  Subject
to the terms, and on the conditions, of this Amendment, Lender hereby consents,
without representation, warranty or recourse, to the TCC Merger and the Debt
Transfer.  The consent provided in this Section 2, either alone or together with
other consents which Lender may give from time to time, shall not, by course of
dealing, implication or otherwise: (a) obligate Lender to consent to any other
event, transaction or occurrence (including, without limitation, any merger
involving one or more Loan Parties) of any kind, in each case past, present or
future, other than (i) the TCC Merger and the Debt Transfer, in each case
specifically consented to by, and subject to the terms of, this Amendment or
(ii) in the manner, and to the extent, if any, expressly permitted pursuant to
the Loan Documents without Lender’s consent, (b) except as expressly set forth
herein or in the other Amendment Documents, constitute or be deemed to be a
modification or amendment of the Credit Agreement or any of the other Loan
Documents, or (c) reduce, restrict or in any way affect the discretion of Lender
in considering any future consent requested by any Loan Party.

 
10

--------------------------------------------------------------------------------

 



3.           Conditions Precedent.  On or prior to the time and date that Lender
executes this Amendment, and as a condition to the effectiveness of this
Amendment, each of the following conditions precedent shall have been satisfied
in the sole judgment of Lender:


3.1           Other Documents.  With the signing of this Amendment, and as a
condition of this Amendment, Borrower will deliver to Lender, in each case in
form and substance acceptable to Lender in its sole discretion and, as
applicable, duly executed by all parties thereto (other than Lender, as
applicable): (a) this Amendment, duly signed by Borrower and Parent; (b) if
requested by Lender, evidence that this Amendment and the transactions
contemplated hereby and thereby were duly authorized by the Board of Directors
of each of Borrower and Parent, as applicable; (c) if requested by Lender,
evidence that the Reaffirmation of Guaranty and Security (as referenced in
Section 3.2) and the transactions contemplated thereby were duly authorized by
the Board of Directors or Members, as applicable, of each Non-Borrower Loan
Party (other than TCC); (d) a Guaranty and a Security Agreement, in each case
duly executed by TCC in favor of Lender; (e) evidence that the Guaranty and
Security Agreement (as referenced in the foregoing clause (d)) and the
transactions contemplated thereby were duly authorized by the Board of Directors
of TCC; (f) a Subordination Agreement, duly executed by Little Harbor in favor
of Lender; and (g) all other documents, instruments and agreements deemed
necessary or desirable by Lender to effect the amendments to Borrower's credit
facilities with Lender contemplated by this Amendment.


3.2           Reaffirmation of Guaranty and Security; Reaffirmation of
Individual Guaranties; Reaffirmation and Amendment of Capital Contribution
Agreement.  As a condition of this Amendment, Borrower and Parent shall cause
(a) each of the Loan Parties (other than Borrower and TCC) to execute the
Reaffirmation of Guaranty and Security below, (b) each of the Individual
Guarantors (other than Mark A. Fox, as a result of his death, and John Paul
DeJoria, as a result of no longer being an Individual Guarantor) to execute the
Reaffirmation of Individual Guaranties below, and (c) each of the
Contributors to execute the Reaffirmation and Amendment of Capital Contribution
Agreement below.


3.3           Reaffirmation of Subordination.  As a condition of this Amendment,
Borrower and Parent shall cause each of David L. Van Andel and William W.
Nicholson to execute the Reaffirmation of Subordination below.


3.4           Merger Documents and Debt Transfer Documents.  Lender shall have
received, in each case in form and substance acceptable to Lender in its sole
discretion, fully executed copies of: (a) the TCC Merger Agreement, (b) the
Little Harbor Debt Repayment Agreement and the other Little Harbor Subordinated
Debt Documents, and (c) all documents, instruments, and agreements executed
and/or delivered by any Loan Party pursuant to, or in connection with, the Debt
Transfer.

 
11

--------------------------------------------------------------------------------

 



4.           Reaffirmation of Security.  Borrower, Parent and Lender hereby
expressly intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) adversely affect, replace,
impair, or extinguish the creation, attachment, perfection or priority of the
Liens on the Loan Collateral granted pursuant to any Security Document
evidencing, governing or creating a Lien on the Loan Collateral.  Each of
Borrower and Parent ratifies and reaffirms any and all grants of Liens to Lender
on the Loan Collateral as security for the Obligations, and each of Borrower and
Parent acknowledges and confirms that the grants of the Liens to Lender on the
Loan Collateral: (i) represent continuing Liens on all of the Loan Collateral,
(ii) secure all of the Obligations, and (iii) represent valid, first and best
Liens on all of the Loan Collateral except to the extent of any Permitted Liens.
 
5.           Representations.  To induce Lender to accept this Amendment, each
of Borrower  and Parent hereby represents and warrants to Lender as follows:


                      5.1           Each of Borrower and Parent has full power
and authority to enter into, and to perform its obligations under, this
Amendment and the other Loan Documents being executed and/or delivered in
connection herewith (collectively, the “Amendment Documents”), as applicable,
and the execution and delivery of, and the performance of its obligations under
and arising out of, the applicable Amendment Documents have been duly authorized
by all necessary corporate action.


5.2           Each Amendment Document, as applicable, constitutes the legal,
valid and binding obligations of Borrower and Parent, as applicable, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally.


5.3           The Loan Parties’ representations and warranties contained in the
Credit Agreement are complete and correct as of the date of this Amendment with
the same effect as though such representations and warranties had been made
again on and as of the date of this Amendment, except to the extent any such
representation or warranty is stated to relate solely to an earlier date (and
except that such representations and warranties shall not be further qualified
by materiality where, by their respective terms, they are already qualified by
reference to materiality, including a Material Adverse Effect), subject to those
changes as are not prohibited by, or do not constitute Events of Default under,
the Credit Agreement.


5.4           After giving effect to the terms of this Amendment, no Event of
Default has occurred and is continuing under the Credit Agreement.


5.5           As of the date hereof and immediately after giving effect to the
TCC Merger: (a) Schedule I attached hereto and made a part hereof sets forth the
Ownership Interests of TCC which are authorized and the number of such Ownership
Interests which are outstanding, (b) set forth in such Schedule I is a complete
and accurate list of all Persons who are record owners of the Ownership
Interests of TCC (provided that the list of such Persons may list certain
management option holders by group so long as, upon Lender’s good faith request,
Borrower provides all additional information requested by Lender with respect
thereto), and (c) all warrants, subscriptions, options, instruments, agreements
and rights (excluding rights under statutes and governmental regulations) under
which any Ownership Interests of TCC are or may be redeemed, retired, converted,
encumbered, bought, sold or issued are described in such Schedule I.

 
12

--------------------------------------------------------------------------------

 



6.           Thirteenth Amendment Fee; Costs and Expenses; Non-Exit Fee.  As a
condition of this Amendment, (a) Borrower will pay to Lender an amendment fee of
$25,000 (“Thirteenth Amendment Fee”), payable in full on the Signature Date;
such Thirteenth Amendment Fee, when paid, will be fully earned and
non-refundable under all circumstances; (b) Borrower will pay and reimburse
Lender, promptly upon Lender's request, for the costs and expenses incurred by
Lender in connection with this Amendment and the transactions contemplated
hereby and in connection herewith, including, without limitation, reasonable
attorneys' fees; and (c) in addition to the Thirteenth Amendment Fee, unless the
Obligations are paid and satisfied in full and the Credit Agreement is
terminated on or before October 31, 2014, Borrower shall pay to Lender a fee, in
an aggregate amount equal to $100,000 (the “Non-Exit Fee”), payable in full on
October 31, 2014.  The Non-Exit Fee shall be (i) fully earned as of the
Signature Date, but subject to the condition for payment thereof and (ii)
non-refundable under all circumstances following the payment thereof.  Borrower
hereby authorizes and directs Lender to withdraw, on the date on which the
Non-Exit Fee becomes due and payable in accordance with this Section 6, the
Non-Exit Fee from its loan account at Lender, account number XXXXXX4820.


7.           Entire Agreement.  This Amendment, together with the other Loan
Documents, sets forth the entire agreement of the parties with respect to the
subject matter of this Amendment and supersedes all previous understandings,
written or oral, in respect of this Amendment.


8.           Release.  Each of Borrower and Parent, on such Loan Party's behalf
and, as applicable, on behalf of such Loan Party's officers, directors, members,
managers, shareholders, administrators, heirs, legal representatives,
beneficiaries, affiliates, subsidiaries, successors and assigns, hereby
represents and warrants that such Loan Party has no claims, counterclaims,
setoffs, actions or causes of action, damages or liabilities of any kind or
nature whatsoever, whether in law or in equity, in contract or in tort, whether
now accrued or hereafter maturing (collectively, "Claims") against Lender, its
direct or indirect parent corporation or any direct or indirect affiliates of
such parent corporation, or any of the foregoing's respective directors,
officers, employees, attorneys and legal representatives, or the heirs,
administrators, successors or assigns of any of them (collectively, "Lender
Parties") that directly or indirectly arise out of, are based upon or are in any
manner connected with any Prior Related Event.  Each of Borrower and Parent, on
such Loan Party's behalf and, as applicable, on behalf of such Loan Party's
officers, directors, members, managers, shareholders, administrators, heirs,
legal representatives, beneficiaries, affiliates, subsidiaries, successors and
assigns, voluntarily releases and forever discharges and indemnifies and holds
harmless all Lender Parties from any and all Claims and other third-party claims
that may be asserted against the Lender Parties, whether known or unknown, that
directly or indirectly arise out of, are based upon or are in any manner
connected with any Prior Related Event.  "Prior Related Event" means any
transaction, event, circumstance, action, failure to act, occurrence of any type
or sort, whether known or unknown, which occurred, existed, was taken, was
permitted or begun in accordance with, pursuant to or by virtue of (a) any of
the terms of this Amendment or any other Loan Document, (b) any actions,
transactions, matters or circumstances related hereto or thereto, (c) the
conduct of the relationship between any Lender Party and any Loan Party or other
Person, or (d) any other actions or inactions by any Lender Party, all on or
prior to the Signature Date.

 
13

--------------------------------------------------------------------------------

 



9.           Default.  Any default by Borrower or Parent in the performance of
any of such Loan Party's obligations under this Amendment shall constitute an
immediate Event of Default under the Credit Agreement.


10.           Continuing Effect of Credit Agreement; Reaffirmation of Loan
Documents.  Except as expressly amended hereby, all of the provisions of the
Credit Agreement are ratified and confirmed and remain in full force and effect.
The existing Loan Documents, except as amended by this Amendment or amended, or
amended and restated, in connection herewith, as applicable, shall remain in
full force and effect, and each of them, as applicable, is hereby ratified and
confirmed by Borrower, Parent, and Lender.


11.           One Agreement; References; Fax Signature.  The Credit Agreement,
as amended by this Amendment, will be construed as one agreement.  All
references in any of the Loan Documents to the (a) Credit Agreement will be
deemed to be references to the Credit Agreement as amended by this Amendment and
(b) Capital Contribution Agreement will be deemed to be references to the
Capital Contribution Agreement as amended by the Reaffirmation and Amendment of
Capital Contribution Agreement provided herewith.  This Amendment and the other
Amendment Documents may be signed by facsimile signatures or other electronic
delivery of an image file reflecting the execution hereof or thereof, and, if so
signed: (i) may be relied on by each party as if the document were a manually
signed original and (ii) will be binding on each party for all purposes.


12.           Captions. The headings to the Sections of this Amendment have been
inserted for convenience of reference only and shall in no way modify or
restrict any provisions hereof or be used to construe any such provisions.


13.           Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


14.           Governing Law; Severability.  This Amendment shall be governed by
and construed in accordance with the internal laws of the State of Ohio (without
regard to Ohio conflicts of law principles). If any term of this Amendment is
found invalid under Ohio law or laws of mandatory application by a court of
competent jurisdiction, the invalid term will be considered excluded from this
Amendment and will not invalidate the remaining terms of this Amendment.


15.           Joint Obligations.  The obligations of Borrower and Parent under
this Amendment and, as applicable, the other Loan Documents are joint, several
and primary.  No Loan Party will be or be deemed to be an accommodation party
with respect to any of the Loan Documents.

 
14

--------------------------------------------------------------------------------

 



16.           WAIVER OF JURY TRIAL. BORROWER, PARENT, AND LENDER EACH WAIVE
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT
OF OR ARISING OUT OF THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


17.           Acknowledgments Regarding Mark A. Fox, etc. Borrower, Parent and
Lender hereby acknowledge and agree that: (a) John Paul DeJoria is no longer (i)
an “Individual Guarantor”, (ii) an “Owner/Affiliate Subordinated Creditor”, or
(iii) a “Contributor”; (b) (i) neither, as a result of his death, Mark A. Fox
nor, as a result of no longer being an Individual Guarantor, John Paul DeJoria
is executing the Reaffirmation of Individual Guaranties required to be executed
by the Individual Guarantors pursuant to this Amendment; (ii) neither, as a
result of his death, Mark A. Fox nor John Paul DeJoria is executing the
Reaffirmation and Amendment of Capital Contribution Agreement required to be
executed by the Contributors pursuant to this Amendment; and (iii) neither, as a
result of his death, Mark A. Fox nor John Paul DeJoria is executing the
Reaffirmation of Subordination required to be executed by the Owner
Affiliate/Subordinated Creditors pursuant to this Amendment; (c) none of
Borrower, Parent, or any other Person is released from his or its obligations
under any Loan Document by reason of any of the foregoing; and (d) nothing
herein is intended, or shall be construed, to release any of Anthony Robbins,
the estate of Mark A. Fox or Peter Lusk from his or its respective obligations
under any of such Loan Documents, as applicable.


18.           Acknowledgement of Reaffirmation and Amendment of Capital
Contribution Agreement.  Borrower and Parent each hereby acknowledges and agrees
that the Capital Contribution Agreement is amended pursuant to the Reaffirmation
and Amendment of Capital Contribution Agreement provided herewith and the terms
and conditions pursuant to which Contributors are required to make Capital
Contribution Payments are set forth in the Capital Contribution Agreement, as
amended by the Reaffirmation and Amendment of Capital Contribution Agreement
provided herewith.


19.           Indemnification.  Without limiting any other provision of this
Amendment or any other Loan Document, Borrower and Parent hereby further: (a)
reaffirm Section 9.11 of the Credit Agreement and (b) indemnify, defend, save
and hold Lender, its Affiliates, and their respective officers, directors,
attorneys, and employees harmless of, for, from and against all claims, demands,
liabilities, judgments, losses, damages, costs and expenses (including, without
limitation, all accounting fees and reasonable attorneys’ fees) that Lender or
any such indemnified party, jointly or severally, incurs arising out of: (i) any
Amendment Document, (ii) any transaction contemplated by, consummated in
connection with or referred to in, or any matter related to, the Amendment
Documents (including, without limitation, the TCC Merger and the Debt Transfer),
or (iii) any act taken by Lender under any Amendment Document except in any such
case to the extent arising out of the bad faith, willful misconduct or gross
negligence of such indemnified party, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.  The provisions of
this paragraph shall survive the termination of the Credit Agreement and other
Loan Documents.


[Signature Page Follows]

 
15

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, Borrower, Parent and Lender have executed this
Amendment by their duly authorized officers to be effective as of the Effective
Date.




TWINLAB CORPORATION
IDEA SPHERE INC.




By:   /S/ Thomas A.
Tolworthy                                                                                 
 Thomas A. Tolworthy, President and CEO




FIFTH THIRD BANK




By:    /S/ Andrew P. Hanson           
 Andrew P. Hanson, Vice President







SIGNATURE PAGE TO
THIRTEENTH AMENDMENT TO CREDIT AGREEMENT
 (Twinlab Corporation)
 
16
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




